MEMORANDUM ***
Mamadou Balde, a native and citizen of Mali, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1105a and review due process challenges de novo. Perez-Lastor v. INS, 208 F.3d 773, 777 (9th Cir.2000). We deny the petition.
Because petitioner does not challenge the BIA’s denial of asylum, withholding of deportation, and CAT relief in his opening brief, the claims are waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Petitioner’s contention that his due process rights were violated based on an inadequate translation at the asylum hearing fails because petitioner has not demonstrated prejudice or that any error affected the outcome of the proceedings. See Kotasz v. INS, 31 F.3d 847, 850 n. 2 (9th Cir.1994)
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioner’s voluntary *217departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.